Citation Nr: 1527995	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating for service-connected hepatitis C in excess of 10 percent effective November 18, 2005 and in excess of 20 percent effective September 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection and rated the Veteran's hepatitis C as 10 percent disabling effective November 18, 2005 and as 20 percent disabling effective September 14, 2011.

The Veteran testified before the undersigned at a December 2014 video-conference hearing.  A transcript of the hearing is in the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should consider the electronic record.

The issue of entitlement to service connection for depression/anxiety as secondary to hepatitis C was raised at the December 2014 hearing and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the claim and refers the claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim of entitlement to an increased initial disability rating for service-connected hepatitis C is remanded for further development, to include a new VA examination.

The Veteran testified that his symptoms have worsened since his last VA examination in September 2011.  See December 2014 Hearing Transcript.  He reported that his current symptoms include: daily fatigue, general malaise, anorexia in the shape of food sensitivity and vomiting, weight fluctuation, and chronic joint pain.  He also reported dietary restrictions and requiring continuous medications (e.g., Interferon) to manage his hepatitis C symptoms.  Thus, a new VA examination is warranted to assess the severity of the Veteran's current hepatitis C symptoms.  Any recent VA treatment records should also be obtained.

The case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2011 forward.  

2.  After the above records have been obtained, schedule the Veteran for a VA examination to assess the severity of his service-connected hepatitis C.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

3.  Finally, after the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

